ANTARES PHARMA, INC.

JACK E. STOVER

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), is made and
entered into this 11th day of March, 2008 (the “Effective Date”) by and between
Antares Pharma, Inc., a Delaware corporation (the “Company”), and Jack E. Stover
(the “Executive”).

WITNESSETH:

WHEREAS, the Executive is presently employed by the Company as the Chief
Executive Officer of the Company, pursuant to an Employment Agreement between
the Company and the Executive, dated July 22, 2004 (the “Existing Employment
Agreement”).

WHEREAS, the Company and the Executive desire to amend the Existing Employment
Agreement to (i) reflect the Executive’s appointment to the position of Chief
Executive Officer of the Company on September 1, 2004, (ii) comply with section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and (iii)
make certain other desired changes.

WHEREAS, Section 7 of the Existing Employment Agreement permits the Company and
the Executive to amend the Existing Employment Agreement pursuant to a written
instrument executed by both parties.

WHEREAS, the Company and the Executive hereby agree that this Agreement will
supersede and replace the Existing Employment Agreement as of the Effective
Date.

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
covenants contained herein, the Company and the Executive, intending to be
legally bound, hereby agree as follows:

1.

Employment.

(a)           Term. The initial term of this Agreement shall begin on the
Effective Date and continue until the third anniversary thereof, unless sooner
terminated by either party as hereinafter provided. In addition, the term of
this Agreement shall automatically renew for periods of one (1) year unless
either party gives written notice to the other party at least ninety (90) days
prior to the end of the Term or at least ninety (90) days prior to the end of
any one (1) year renewal period that the Agreement shall not be further
extended. The period commencing on the Effective Date and ending on the date on
which the term of the Executive’s employment under this Agreement terminates is
referred to herein as the “Term.”

(b)           Duties. During the Term, the Executive shall continue to be
employed by the Company as the Chief Executive Officer of the Company and shall
continue to serve the Company faithfully and to the best of his ability. The
Executive shall report to the Board of Directors of the Company (the “Board”).
Subject to the oversight of the Board, the Executive shall have responsibility
for (i) the exercise of the executive authority of the Company, including
general and active management of the business of the Company and effectuating
all orders and resolutions of the Board (either directly or through delegation
of authority to other Executives and/or executives of the

 

1

 

--------------------------------------------------------------------------------



Company) and (ii) such other duties and responsibilities as may be assigned to
him from time to time by the Board.

(c)           Best Efforts. During the Term, the Executive shall devote his best
efforts and full time and attention to promote the business and affairs of the
Company, and may not, without the prior written consent of the Company, operate,
participate in the management, operations or control of, or act as an employee,
officer, consultant, agent or representative of, any type of business or service
(other than as an employee of the Company). It shall not be deemed a violation
of the foregoing for the Executive to (i) act or serve as a director, trustee or
committee member of any civic or charitable organization; (ii) manage his
personal, financial and legal affairs; or (iii) serve as a director of an
organization that is not a civic or charitable organization with the consent of
the Board, which consent shall not be unreasonably withheld, in all cases so
long as such activities (described in clauses (i), (ii) and (iii)) are permitted
under the Company’s code of conduct and employment policies and do not
materially interfere with or conflict with his obligations to the Company
hereunder, including, without limitation, obligations pursuant to Section 6
below. The Executive may retain any compensation he is paid for any of the
activities permitted under clauses (i), (ii) and (iii) above. As of the
Effective Date, the activities listed on Schedule A are approved under this
Section 1(c).

2.

Compensation.

(a)           Base Salary. During the Term, the Company shall pay the Executive
an annual base salary of $385,000, which shall be subject to review, and at the
approval of the Compensation Committee of the Board (the “Compensation
Committee”), subject to increase (but not decrease) based upon the performance
of the Executive and the Company, as determined by the Compensation Committee in
accordance with the Company’s normal compensation and performance review
policies for senior level executives generally (such salary, as the same may be
increased from time to time as aforesaid, being referred to herein as the “Base
Salary”). The Base Salary shall be payable in accordance with the Company’s
normal payroll practices.

(b)           Bonus. In addition to the Executive’s Base Salary, the Executive
shall be eligible to receive a bonus for each calendar year during the Term
based on attainment of certain individual and corporate performance goals and
targets (the “Annual Bonus”). The performance goals and targets shall be
determined by the Compensation Committee in consultation with the Executive.
Once determined, the applicable performance goals and targets shall be
communicated to the Executive in writing as soon as reasonably practicable
following the Compensation Committee’s determination of the applicable goals and
targets but not later than March 1 of each calendar year. The Executive shall be
eligible to receive a target Annual Bonus of up to 55% of his Base Salary based
upon the level of achievement of the applicable performance goals and targets.
The Compensation Committee shall determine in its sole discretion whether and to
what extent the applicable performance goals and targets have been achieved and
the amount of the Executive’s Annual Bonus, if any. Any Annual Bonus earned and
payable to the Executive hereunder shall be paid on or after January 1 but not
later than March 15 of the calendar year following the calendar year for which
the Annual Bonus is earned.

                 (b)           Equite Compensation.

 

                                 (i)            Sign-On Options. In connection
with the entry by the Executive and the Company into this Agreement, on the
Effective Date, pursuant to the Antares Pharma, Inc. 2006

 

2

 

--------------------------------------------------------------------------------



Equity Incentive Plan, as amended from time to time (the “2006 Equity Plan”) (or
successor plan), the Executive shall be granted an incentive stock option to
purchase 50,000 shares of common stock of the Company, $0.01 par value (the
“Stock”) at an exercise price equal to the closing price of the Stock on the
date of grant, subject to the terms and conditions of the 2006 Equity Plan (or a
successor plan) and the Stock Option Agreement evidencing the option (which
shall be in the normal form of such agreement under the 2006 Equity Plan). The
option shall vest 33-1/3% per year over three (3) years commencing on the first
anniversary of the date of grant and each anniversary thereafter until the
option is fully vested.
 

(ii)           Performance Stock Bonuses. Provided that the Executive is
employed by the Company at the time of the applicable event, the Company shall
grant up to 550,000 shares of Stock to the Executive based upon the attainment
of performance criteria set by the Compensation Committee (the “Performance
Stock Bonuses”) and subject in all respects to the terms of the Performance
Stock Bonus Agreement evidencing the terms and conditions of the grant. The
Performance Stock Bonuses, if earned, shall be 100% vested upon issuance, and
shall be granted under the 2006 Equity Plan (or a successor plan) and be subject
in all respects to the 2006 Equity Plan (or a successor plan) and the
Performance Stock Bonus Agreement. In addition, notwithstanding any provision to
the contrary herein, the Executive acknowledges and agrees that as of the
Effective Date, the Performance Stock Bonus Agreement supersedes and replaces
Sections 3(e)(2) and (3) of the Existing Agreement relating to Executive’s right
to receive certain Additional Stock Grants, that Executive shall have no further
rights to receive the Stretch Equity Grant as described in Section 3(f) of the
Existing Employment Agreement and that the Executive has earned zero (0) shares
with respect to the Stretch Equity Grant.

(iii)          Additional Grants. During the Term, the Executive shall also be
eligible to participate in any long-term equity incentive programs established
by the Company for its senior level executives generally, including the 2006
Equity Plan, at levels determined by the Compensation Committee in its sole
discretion, commensurate with the Executive’s position as Chief Executive
Officer.

(d)           Vacation. During the Term, the Executive shall be entitled to
vacation, holiday and sick leave at levels commensurate with those provided to
other senior level executives of the Company, in accordance with the Company’s
vacation, holiday and other pay-for-time-not worked policies; provided, however
that the Executive shall be entitled to not less than five (5) weeks paid
vacation each calendar year, prorated in respect of any period of employment of
less than twelve (12) months in a calendar year. To the extent not used in any
calendar year, up to two (2) weeks of such accrued but unused paid time off for
the applicable calendar year shall either be carried over to the following year
or paid to the Executive on or after January 1 but not later than March 15 of
the calendar year next following the calendar year for which the paid time off
was earned, such determination to be made by the Company in its discretion.

(e)           Employee Benefits. The Executive shall be entitled to participate
in the Company’s health, life insurance, long and short-term disability, dental,
retirement, savings, flexible spending accounts and medical programs, if any,
pursuant to their respective terms and conditions. Nothing in this Agreement
shall preclude the Company or any parent, subsidiary or affiliate of the Company
from terminating or amending any employee benefit plan or program from time to
time after the Effective Date.

 

3

 

--------------------------------------------------------------------------------



 

(f)            Expense Reimbursement. During the Term, the Company shall
reimburse the Executive, in accordance with the policies and practices of the
Company in effect from time to time, for all reasonable business expenses and
other disbursements incurred by him for or on behalf of the Company in
connection with the performance of his duties hereunder, including entertaining
for business purposes and seminars for improving professional skills upon
presentation by the Executive to the Company of appropriate documentation
thereof.

(g)           Automobile Allowance. During the Term, the Company shall pay the
Executive a monthly car allowance equal to $1,100 per month, which amount can be
applied to a lease of an automobile of the Executive’s choosing or can be paid
to the Executive as reimbursement for expenses and depreciation associated with
the Executive’s ownership and maintenance of an automobile. This allowance is
subject to review and adjustment by the Compensation Committee from time to
time.

(h)           Legal Fees. The Company shall reimburse the Executive for
reasonable attorneys’ fees he incurs in connection with the negotiation and
drafting of this Agreement, up to a maximum of $10,000.

3.

Termination of Employment.

(a)           Termination for Cause. The Company may terminate the Executive’s
employment hereunder at any time for Cause (as defined below) upon written
notice to the Executive (as described below), in which event all payments under
this Agreement shall cease, except for any amounts earned, accrued and owing,
but not yet paid under Section 2 above and any benefits accrued and due under
any applicable benefit plans and programs of the Company. For purposes of this
Agreement, the term “Cause” shall mean any of the following grounds for
termination of the Executive’s employment: (i) the Executive’s knowing
dishonesty or fraud committed in connection with the Executive’s employment;
(ii) theft, misappropriation or embezzlement by the Executive of the Company’s
funds; (iii) the Executive’s conviction of or a plea of guilty or nolo
contendere to any felony, a crime involving fraud or misrepresentation, or any
other crime (whether or not connected with his employment) the effect of which
is likely to adversely affect the Company, its subsidiaries or affiliates; (iv)
a material breach by the Executive of any of the provisions or covenants set
forth in this Agreement. Termination by the Company for Cause shall be
accomplished by written notice to the Executive, authorized by a vote of at
least a majority of the members of the Board, stating that the Company is
terminating the Executive’s employment for Cause, and specifying the effective
date of such termination, as determined by the Board. Such written notice shall
specify the particular act or acts, or failure to act, which is or are the basis
for the decision to so terminate the Executive’s employment for Cause. The
Executive shall be given a reasonable opportunity to meet with the Board to
defend such act or acts, or failure to act. The Executive shall be prohibited
from participating in any Board session or vote with respect to any finding of
Cause.

(b)           Voluntary Resignation. The Executive may voluntarily terminate his
employment without Good Reason (as defined below) upon thirty (30) days advance
written notice to the Company. In such event, after the effective date of such
termination, no payments shall be due under this Agreement, except that the
Executive shall be entitled to any amounts earned, accrued and owing, but not
yet paid under Section 2 above and any benefits accrued and due under any
applicable benefit plans and programs of the Company. For purposes of the
Agreement, “Good Reason” shall mean: (i) a decrease in the Executive’s Base
Salary; (ii) a decrease in the maximum target annual bonus below 55% of Base
Salary for the calendar year; (iii) a change in the designation of title from

 

4

 

--------------------------------------------------------------------------------



Chief Executive Officer of the Company or successor entity that results in a
material diminution of the Executive’s duties or responsibilities that is
inconsistent with the Executive’s position as the Chief Executive Officer; (iv)
a Company-required relocation of the Executive’s place of residence or refusal
to pay travel and living expenses if the Executive’s place of residence does not
change in response to a Company request; (v) the failure of the Company to
obtain the express agreement of any successor to assume and agree to perform the
Company’s obligations under this Agreement, (vi) the Company’s failure to renew
this Agreement in accordance with the terms of Section 1(a) above; provided that
the Executive is willing and able to execute a new contract providing terms and
conditions substantially similar to those in this Agreement and to continue
providing services to the Company or (vii) a material breach by the Company of
any other provision or covenant set forth in this Agreement; provided, however,
that the Executive shall not have Good Reason for termination unless the
Executive gives written notice of termination for Good Reason within thirty (30)
days after the event giving rise to Good Reason occurs, the Company does not
correct the action or failure to act that constitutes the grounds for Good
Reason, as set forth in the Executive’s notice of termination, within thirty
(30) days after the date on which the Executive gives written notice of
termination, and the Executive terminates employment within sixty (60) days of
the event that constitutes Good Reason.

(c)           Termination without Cause or for Good Reason. If the Executive’s
employment is terminated by the Company (or the surviving company following a
Change in Control) without Cause (as defined in subsection 3(a) above) or if the
Executive resigns for Good Reason (as defined in subsection 3(b) above), either
before or after a Change in Control (as defined in subsection 4(d) below), and
except as set forth in subsection 3(e) below, the provisions of this subsection
3(c) shall apply.

(i)            The Company may terminate the Executive’s employment with the
Company at any time without Cause upon not less than thirty (30) days’ prior
written notice to the Executive; provided that, in the event that such notice is
given, the Executive shall be under no obligation to render any additional
services to the Company and shall be allowed to seek other employment. In
addition, the Executive may initiate a termination of employment by resigning
under this subsection 3(c) for Good Reason. The Executive shall give the Company
not less than thirty (30) days’ prior written notice of such resignation. On the
date of termination or resignation, as applicable, specified in such notice, the
Executive agrees to resign all positions, including as an officer and, if
applicable, as a director or member of the Board, related to the Company and its
parents, subsidiaries and affiliates.

(ii)           Unless the Executive complies with the provisions of clause (iii)
below, upon termination or resignation under clause (i) above, the Executive
shall be entitled to receive only the amount due to the Executive under the
Company’s then current severance pay plan for employees, if any, but only to the
extent not conditioned on the execution of a release by the Executive.No other
payments or benefits shall be due under this Agreement to the Executive, but the
Executive shall be entitled to any amounts earned, accrued and owing, but not
yet paid under Section 2 and any benefits accrued and due in accordance with the
terms of any applicable benefit plans and programs of the Company.

                                (iii)          Notwithstanding the provisions of
clause (ii), upon termination or resignation, as applicable, under clause (i)
above, if the Executive executes and does not revoke a written release, in a
form acceptable to the Company, in its sole discretion, of any and all claims
against the Company and all related parties with respect to all matters arising
out of the Executive’s employment




5

 

--------------------------------------------------------------------------------

by the Company, or the termination thereof (other than claims for any
entitlements under the terms of this Agreement or under any plans or programs of
the Company under which the Executive has accrued and is due a benefit) (the
“Release”), and so long as the Executive continues to comply with the covenants
set forth in Section 6 below and the provisions of any confidentiality,
non-competition or non-solicitation agreement with the Company to which the
Executive is subject, the Executive shall be entitled to receive, in lieu of the
payment described in clause (ii) and any other payments due under any severance
plan or program for employees or executives, the following:

(A)          An amount equal to twelve (12) months of the Executive’s Base
Salary at the rate in effect immediately prior to the Executive’s termination of
employment, less applicable tax withholding, paid in installments beginning
within thirty (30) days following the Executive’s date of termination of
employment, in accordance with the Company’s normal payroll practices, subject
to Section 5(b) below (the foregoing reference to twelve (12) months shall be
increased to twenty-four (24) months in the event the Executive is terminated
without Cause or resigns for Good Reason, in either case, during the one (1)
year period following a Change in Control and the amount (net of transaction
related expenses) of any and all unrestricted cash, secured debt and/or
securities of the buyer, paid and/or distributed to the Company and/or the
holders of all classes of the Company’s common stock with respect to such common
stock in connection with the Change in Control equals or exceeds $175 million);

(B)          A pro rata Annual Bonus for the year in which the Executive’s
termination of employment occurs. The pro rata Annual Bonus shall be based on
the Executive’s actual Annual Bonus earned for the year in which the Executive’s
termination occurs (if any), based on actual performance, multiplied by a
fraction, the numerator of which is the number of days during which the
Executive was employed by the Company in the year of his termination and the
denominator of which is 365. Payment shall be made at the same time and under
the same terms and conditions as bonuses are paid to other executives of the
Company, on or after January 1 but not later than March 15 of the calendar year
following the calendar year in which the Executive’s employment terminates,
subject to Section 5(b) below.

(C)          Medical and dental coverage for the twelve (12)-month period
following the Executive’s termination of employment or until the date on which
the Executive is eligible for coverage under a plan maintained by a new
employer, at the level in effect at the date of his termination of employment
(or generally comparable coverage) for himself, and, where applicable, his
spouse and dependents, at the same premium rates and cost sharing as may be
charged from time to time for employees generally, as if the Executive had
continued in employment during such period;

(D)          Continued eligibility to receive the Performance Equity Grants for
a period of ninety (90) days following the Executive’s termination of
employment, as if the Executive had continued employment during such period; and

(E)           Any other amounts earned, accrued and owing but not yet paid under
Section 2 above and any benefits accrued and due under any applicable benefit
plans and programs of the Company.

                  (d)           Death or Disability. The Executive’s employment
hereunder shall terminate upon the Executive’s death or termination of
employment by the Company on account of his Disability (as defined below),
subject to the requirements of applicable law. If the Executive dies, or the
Company

6

 



--------------------------------------------------------------------------------



terminates the Executive’s employment due to Disability, the Executive or his
beneficiary, as applicable, shall be entitled to receive the same payments and
benefits (subject to the same conditions) he would have received had he been
terminated without Cause or for Good Reason as provided for in subsection 3(c)
above, except that, in the case of the Executive’s death, the amounts in Section
3(c)(iii)(A) shall be paid in a lump sum within thirty (30) days of the
Executive’s death. For purposes of this Agreement, the term “Disability” shall
mean such physical or mental illness or incapacity of the Executive as shall (i)
prevent him from substantially performing his customary services and duties to
the Company, and (ii) continue for periods aggregating more than three (3)
months in any twelve (12)-month period. The Company shall determine whether
there is a Disability after consultation with a qualified, independent
physician. The Executive shall cooperate with the Company, including making
himself reasonably available for examination by physicians at the Company’s
request, to determine whether or not he has incurred a Disability. The
Executive’s failure (other than a failure caused by the Disability) to cooperate
with the Company in a determination of Disability shall be treated as the
Executive’s voluntary resignation from the Company without Good Reason.

(e)           Termination Following a Change in Control. The Executive shall be
entitled to the payments and benefits set forth under Section 3(c)(iii) above,
if there is both a Change in Control and one of the following events occurs: (i)
the Executive voluntarily terminates his employment without Good Reason within
thirty (30) days following the consummation of the Change in Control; or (ii)
the surviving company following the Change in Control requests that the
Executive remain employed with the surviving corporation for a transition period
(not to exceed one (1) year) and the Executive remains employed as requested and
then voluntarily terminates his employment without Good Reason within thirty
(30) days following the end of such transition period; provided that upon the
Executive’s resignation under this subsection 3(e), the Executive executes and
does not revoke a Release and continues to comply with the covenants set forth
in Section 6 below and the provisions of any confidentiality, non-competition,
non-solicitation or invention assignment agreement with the Company to which the
Executive is subject.

4.

Change in Control.

(a)           Acceleration. Notwithstanding any provision to the contrary in the
2006 Equity Plan (or a successor plan) or any applicable agreement (including
this Agreement), upon the occurrence of a Change in Control during the Term, all
outstanding equity grants held by the Executive immediately prior to the Change
in Control which vest based upon the Executive’s continued service over time
shall become fully vested and/or exercisable, as the case may be, immediately
prior to the Change in Control and all outstanding equity grants held by the
Executive immediately prior to the Change in Control which vest based upon
attainment of performance criteria shall become fully vested and/or exercisable,
as the case may be, immediately prior to the Change in Control, at the sole
discretion of the Compensation Committee. On a Change in Control, the
Compensation Committee has the sole authority and responsibility for determining
whether and to what extent the applicable performance criteria have been met and
has the authority to accelerate the vesting of such equity grants, in its sole
and absolute discretion.

(b)           Application of Section 280G.In the event that it shall be
determined that any payment or distribution in the nature of compensation
(within the meaning of section 280G(b)(2) of the Code) to or for the benefit of
the Executive, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise (a “Payment”), would constitute an
“excess parachute payment” within the meaning of section 280G of the Code, the
aggregate

 

7

 

--------------------------------------------------------------------------------



present value of the Payments under the Agreement shall be reduced (but not
below zero) to the Reduced Amount (defined below), provided that the reduction
shall be made only if the Accounting Firm (described below) determines that the
reduction will provide the Executive with a greater net after-tax benefit than
would no reduction. The “Reduced Amount” shall be an amount expressed in present
value which maximizes the aggregate present value of Payments under this
Agreement without causing any Payment under this Agreement to be subject to the
Excise Tax (defined below), determined in accordance with section 280G(d)(4) of
the Code. The term “Excise Tax” means the excise tax imposed under section 4999
of the Code, together with any interest or penalties imposed with respect to
such excise tax. Unless the Executive shall have elected another method of
reduction by written notice to the Company prior to the Change in Control, the
Company shall reduce the Payments under this Agreement by first reducing
Payments that are not payable in cash and then by reducing cash Payments. Only
amounts payable under this Agreement shall be reduced pursuant to this
subsection (c). All determinations to be made under this subsection (c) shall be
made by an independent certified public accounting firm selected by the Company
immediately prior to the Change of Control (the “Accounting Firm”), which shall
provide its determinations and any supporting calculations both to the Company
and the Executive within ten (10) days of the Change in Control. Any such
determination by the Accounting Firm shall be binding upon the Company and the
Executive. All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this subsection (c) shall be borne solely by the
Company.

(c)           Definition of a Change in Control. For purposes of this Agreement,
the term “Change in Control” shall have the same meaning ascribed to such term
under the 2006 Equity Plan, as in effect on the date hereof and as it may be
amended from time to time, or if the 2006 Equity Plan is no longer in effect, a
successor plan thereto.

5.

Section 409A.

(a)           Compliance with Section 409A. This Agreement shall be interpreted
to avoid any penalty sanctions under section 409A of the Code. If any payment or
benefit cannot be provided or made at the time specified herein without
incurring sanctions under section 409A, then such benefit or payment shall be
provided in full at the earliest time thereafter when such sanctions will not be
imposed. For purposes of section 409A of the Code, all payments to be made upon
a termination of employment under this Agreement may only be made upon a
“separation from service” within the meaning of such term under section 409A of
the Code, each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments. In no event shall
the Executive, directly or indirectly, designate the calendar year of payment.
All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

                 (b)           Payment Delay. Notwithstanding any provision in
this Agreement to the contrary, if at the time of the Executive’s separation
from service with the Company, the Company has securities

8

 



--------------------------------------------------------------------------------



which are publicly-traded on an established securities market and the Executive
is a “specified employee” (as defined in section 409A of the Code) and it is
necessary to postpone the commencement of any severance payments otherwise
payable pursuant to this Agreement as a result of such separation from service
to prevent any accelerated or additional tax under section 409A of the Code,
then the Company will postpone the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Executive) that are not otherwise
exempt from section 409A of the Code, until the first payroll date that occurs
after the date that is six (6) months following the Executive’s separation from
service with the Company (as defined under section 409A of the Code). If any
payments are postponed due to such requirements, such postponed amounts will be
adjusted for interest at an annual rate of 4% from the date of the Executive’s
termination through the first payroll date that occurs after the date that is
six (6) months following the Executive’s separation from service with the
Company and shall be paid in a lump sum on such date. If the Executive dies
during the postponement period prior to the payment of the postponed amount, the
amounts withheld on account of section 409A of the Code shall be paid to the
personal representative of the Executive’s estate within sixty (60) days after
the date of the Executive’s death.

6.

Restrictive Covenants and Representations.

(a)           Confidential Information. The Executive acknowledges and agrees to
be bound by the covenants set forth in the Confidential Information and
Invention Assignment Agreement entered into by and between the Executive and the
Company, dated July 22, 2004 (the “Confidential Information Agreement”), all of
which are hereby incorporated into this Agreement by reference. The Executive
hereby agrees that, during the Term and thereafter, the Executive shall hold in
strict confidence any proprietary or Confidential Information (as defined below)
related to the Company and its parents, subsidiaries and affiliates, except that
he may disclose such information pursuant to law, court order, regulation or
similar order. For purposes of this Agreement, the term “Confidential
Information” shall mean all information of the Company or any of its parents,
subsidiaries and affiliates (in whatever form) which is not generally known to
the public, including without limitation any inventions, processes, methods of
distribution, customer lists or trade secrets. The Executive hereby agrees that,
upon the termination of this Agreement, he shall not take, without the prior
written consent of the Company, any document (in whatever form) of the Company
or its parents, subsidiaries or affiliates, which is of a confidential nature
relating to the Company or its parents, subsidiaries or affiliates, or, without
limitation, relating to its or their methods of distribution, or any description
of any formulas or secret processes and will return any such information (in
whatever form) then in his possession.

(b)           Non-Competition. The Executive hereby acknowledges that during his
employment with the Company, the Executive has and will continue to become
familiar with trade secrets and other Confidential Information concerning the
Company, its subsidiaries and their respective predecessors, and that the
Executive’s services have been and will continue to be of special, unique and
extraordinary value to the Company. Accordingly, the Executive hereby agrees
that at any time during the Term, and for a period of twelve (12) months after
the Executive’s date of termination of employment for any reason (such twelve
(12)-month period referred to as the “Restriction Period”), the Executive will
not, directly or indirectly, own, manage, control, participate in, consult with,
render services for, or in any manner engage in any business involving or
related to (directly or indirectly) the research, development, marketing and/or
sale or other delivery of transdermal gel products, oral disintegrating tablets,
and/or needle-free injection devices,located throughout the world.

 

9

 

--------------------------------------------------------------------------------



 

(c)           Non-Solicitation. The Executive hereby agrees that during the Term
and the Restriction Period (the “Non-Solicitation Period”), (i) the Executive
will not, directly or indirectly through another entity, induce or attempt to
induce any employee of the Company or its subsidiaries to leave the employ of
the Company or its subsidiaries, or in any way interfere with the relationship
between the Company or its subsidiaries and any employee thereof or otherwise
employ or receive the services of an individual who was an employee of the
Company or its subsidiaries at any time during such Non-Solicitation Period,
except any such individual whose employment has been terminated by the Company
and (ii) the Executive will not induce or attempt to induce any customer,
supplier, client, broker, licensee or other business relation of the Company or
its subsidiaries to cease doing business with the Company or its subsidiaries.

(d)           Return of Property. Upon termination of the Executive’s employment
with the Company for any reason whatsoever, voluntarily or involuntarily (and in
all events within five (5) days of the Executive’s date of termination), and at
any earlier time the Company requests, the Executive will deliver to the person
designated by the Company all originals and copies of all documents and property
of the Company in the Executive’s possession, under the Executive’s control or
to which the Executive may have access, including but not limited to, any
office, or communications equipment (e.g., facsimile machine, printer, cellular
phone, etc.) that he has had or has been using, and any business or
business-related files that he has had in his possession. Notwithstanding the
preceding sentence, the Executive shall be permitted to take and use for his
personal use the Company laptop computer previously provided to him once such
computer has been sanitized to eliminate any proprietary Company information or
access to any such Company information. The Executive will not reproduce or
appropriate for the Executive’s own use, or for the use of others, any property,
Confidential Information or Company inventions, and shall remove from any
personal computing or communications equipment all information relating to the
Company.

(e)           Non-Disparagement. The Executive agrees that the Executive will
not disparage the Company, its subsidiaries and parents, and their respective
Executives, directors, investors, employees, and agents, and its and their
respective successors and assigns, heirs, executors, and administrators, or make
any public statement reflecting negatively on the Company, its subsidiaries and
parents, and their respective officers, directors, investors, employees, and
agents, and its and their respective successors and assigns, heirs, executors,
and administrators, to third parties, including, but not limited to, any matters
relating to the operation or management of the Company, irrespective of the
truthfulness or falsity of such statement, except as may otherwise be required
by applicable law or compelled by process of law. The Company shall not make any
disparaging or negative remarks, either oral or in writing, regarding the
Executive.

(f)            Cooperation. During the Term and thereafter, the Executive shall
cooperate with the Company and its parents, subsidiaries and affiliates, upon
the Company’s reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of the Executive’s duties and responsibilities to the Company during the
Term (including, without limitation, the Executive being available to the
Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s reasonable request to give testimony without
requiring service of a subpoena or other legal process, and turning over to the
Company all relevant Company documents which are or may come into the
Executive’s possession during the Term); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with the
Executive’s personal schedule or ability to engage in gainful employment. In the
event the Company requires the Executive’s cooperation in accordance with this
subsection 6(f), the Company shall reimburse the Executive for reasonable
out-of-pocket expenses

 

10

 

--------------------------------------------------------------------------------



(including travel, lodging and meals and reasonable attorneys’ fees) incurred by
the Executive in connection with such cooperation, subject to reasonable
documentation.

 

(g)

Executive Representations.

(i)            The Executive represents and warrants to the Company that there
are no restrictions, agreements or understandings whatsoever to which the
Executive is a party which would prevent or make unlawful the Executive’s
execution of this Agreement or the Executive’s employment hereunder, which is or
would be inconsistent or in conflict with this Agreement or the Executive’s
employment hereunder, or would prevent, limit or impair in any way the
performance by the Executive of the obligations hereunder. In addition, the
Executive has disclosed to the Company all restraints, confidentiality
commitments, and other employment restrictions thathe has with any other
employer, person or entity. The Executive covenants that in connection with his
provision of services to the Company, the Executive shall not breach any
obligation (legal, statutory, contractual or otherwise) to any former employer
or other person, including, but not limited to, obligations relating to
confidentiality and proprietary rights.

(ii)           Upon and after the Executive’s termination or cessation of
employment with the Company and until such time as no obligations of the
Executive to the Company hereunder exist, the Executive shall (A) provide a
complete copy of this Agreement to any person, entity or association engaged in
a competing business with whom or which the Executive proposes to be employed,
affiliated, engaged, associated or to establish any business or remunerative
relationship prior to the commencement of any such relationship and (B) shall
notify the Company of the name and address of any such person, entity or
association prior to the commencement of such relationship.

7.             Legal and Equitable Remedies. Because the Executive’s services
are personal and unique and the Executive has had and will continue to have
access to and has become and will continue to become acquainted with the
proprietary information of the Company, and because any breach by the Executive
of any of the restrictive covenants contained in Section 6 would result in
irreparable injury and damage for which money damages would not provide an
adequate remedy, the Company shall have the right to enforce Section 6 and any
of its provisions by injunction, specific performance or other equitable relief,
without bond and without prejudice to any other rights and remedies that the
Company may have for a breach, or threatened breach, of the restrictive
covenants set forth in Section 6. The Executive agrees that in any action in
which the Company seeks injunction, specific performance or other equitable
relief, the Executive will not assert or contend that any of the provisions of
Section 6 are unreasonable or otherwise unenforceable. The Executive irrevocably
and unconditionally (a) agrees that any legal proceeding arising out of this
paragraph may be brought in the United States District Court for the District of
New Jersey, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Mercer County, New Jersey,
(b) consents to the non-exclusive jurisdiction of such court in any such
proceeding, and (c) waives any objection to the laying of venue of any such
proceeding in any such court. The Executive also irrevocably and unconditionally
consents to the service of any process, pleadings, notices or other papers.

8.             Arbitration; Expenses. In the event of any dispute under the
provisions of this Agreement, other than a dispute in which the primary relief
sought is an equitable remedy such as an injunction, the parties shall be
required to have the dispute, controversy or claim settled by arbitration in
Trenton, New Jerseyin accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before an arbitrator agreed to by

 

11

 

--------------------------------------------------------------------------------



both parties. If the parties cannot agree upon the choice of arbitrator, the
Company and the Executive will each choose an arbitrator. The two arbitrators
will then select a third arbitrator who will serve as the actual arbitrator for
the dispute, controversy or claim. Any award entered by the arbitrators shall be
final, binding and nonappealable and judgment may be entered thereon by either
party in accordance with applicable law in any court of competent jurisdiction.
This arbitration provision shall be specifically enforceable. The arbitrators
shall have no authority to modify any provision of this Agreement or to award a
remedy for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement. Each party shall be responsible
for its own expenses, unless the Executive shall prevail in an arbitration
proceeding as to any material issue, in which case the Company shall reimburse
the Executive for all reasonable costs, expenses and fees relating to the
conduct of the arbitration (including reasonable attorneys’ fees and expenses)
and shall share the fees of the American Arbitration Association. If the
Executive prevails in an arbitration proceeding as to any material issue, the
Company shall reimburse the Executive for all reasonable costs, expenses and
fees relating to the conduct of the arbitration (including reasonable attorneys’
fees and expenses) within thirty (30) days after it has been finally determined
that the Executive has prevailed in such proceeding as to any material issue.

9.             Survivability. The respective rights and obligations of the
parties under this Agreement shall survive any termination of the Executive’s
employment to the extent necessary to the intended preservation of such rights
and obligations.

10.           Assignment. All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective heirs, executors, administrators, legal representatives, successors
and assigns of the parties hereto, except that the duties and responsibilities
of the Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company, within 15 days of such succession, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform if no such succession had
taken place and the Executive acknowledges that in such event the obligations of
the Executive hereunder, including but not limited to those under Section 6,
will continue to apply in favor of the successor.

11.           Entire Agreement; Amendment; Waiver. This Agreement sets forth the
entire understanding between the parties hereto with respect to the subject
matter hereof and cannot be changed, modified, extended or terminated except
upon written amendment approved by the Board and executed on its behalf by a
duly authorized officer (other than the Executive) and by the Executive. This
Agreement supersedes the provisions of any employment or other agreement between
the Executive and the Company that relate to any matter that is also the subject
of this Agreement, including, but not limited to, the Existing Employment
Agreement; provided, however, that, except as otherwise provided in this
Agreement, this provision shall not apply to any agreement outstanding as of the
Effective Date related to the Executive’s equity rights.

12.           Remedies Cumulative; No Waiver. No remedy conferred upon a party
by this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given under this Agreement or now or hereafter existing at law or in
equity. No delay or omission by a party in exercising any right, remedy or power
under this Agreement or existing at law or in equity shall be construed as a
waiver thereof, and any such

 

12

 

--------------------------------------------------------------------------------



right, remedy or power may be exercised by such party from time to time and as
often as may be deemed expedient or necessary by such party in its sole
discretion.

13.           Beneficiaries/References. The Executive shall be entitled, to the
extent permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following the Executive’s death by giving the Employer written notice
thereof. In the event of the Executive’s death or a judicial determination of
the Executive’s incompetence, reference in this Agreement to the Executive shall
be deemed, where appropriate, to refer to the Executive’s beneficiary, estate or
other legal representative.

14.           Withholding. All payments under this Agreement shall be made
subject to applicable tax withholding, and the Company shall withhold from any
payments under this Agreement all federal, state and local taxes as the Company
is required to withhold pursuant to any law or governmental rule or regulation.
The Executive shall bear all expense of, and be solely responsible for, all
federal, state and local taxes due with respect to any payment received under
this Agreement.

15.           Indemnification. The Company agrees to indemnify and hold the
Executive harmless to the fullest extent permitted by the laws of the State of
Delaware and under the bylaws of the Company, both as in effect at the time of
the subject act or omission. In connection therewith, the Executive shall be
entitled to the protection of any insurance policies which the Company elects to
maintain generally for the benefit of the Company’s directors and officers,
against all costs, charges and expenses whatsoever incurred or sustained by the
Executive in connection with any action, suit or proceeding to which the
Executive may be made a party by reason of his being or having been a director,
officer or employee of the Company. This provision shall survive any termination
of the Executive’s employment hereunder.

16.           Notices. Any notice or communication required or permitted under
the terms of this Agreement shall be in writing and shall be delivered
personally, or sent by registered or certified mail, return receipt requested,
postage prepaid, or sent by nationally recognized overnight carrier, postage
prepaid, or sent by facsimile transmission to the Company at the Company’s
principal office and facsimile number or to the Executive at the address and
facsimile number, if any, appearing on the books and records of the Company.
Such notice or communication shall be deemed given (a) when delivered if
personally delivered; (b) five (5) mailing days after having been placed in the
mail, if delivered by registered or certified mail; (c) the business day after
having been placed with a nationally recognized overnight carrier, if delivered
by nationally recognized overnight carrier, and (d) the business day after
transmittal when transmitted with electronic confirmation of receipt, if
transmitted by facsimile. Any party may change the address or facsimile number
to which notices or communications are to be sent to it by giving notice of such
change in the manner herein provided for giving notice. Until changed by notice,
the following shall be the address and facsimile number to which notices shall
be sent:

 

If to the Company, to:

Antares Pharma, Inc.

Princeton Crossroads Corporate Center

250 Phillips Boulevard, Suite 290

Ewing, New Jersey 08618

Attn: Chairman of the Compensation Committee of the Board

(609) 359-3015 (facsimile)

 

 

13

 

--------------------------------------------------------------------------------









With a copy to:

Morgan, Lewis and Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Attn: Amy Pocino Kelly, Esq.

(877) 432-9652 (facsimile)

 

If to the Executive, to the most recent address on file with the Company, with a
copy to:

Ballard Spahr Andrews & Ingersoll, LLP

1735 Market Street, 51st Floor

Philadelphia, PA 19103

Attn: David S. Fryman, Esq.

(215) 864-9743 (facsimile)

 

17.          Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New Jersey,without regard to conflict
of law principles.

18.           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.

19.           Headings; Gender. The headings of sections and subsections herein
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Agreement.

20.           Severability. If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

[SIGNATURE PAGE FOLLOWS]

 

14

 

--------------------------------------------------------------------------------



                 IN WITNESS WHEREOF, the parties have executed this Agreement as
of the day and year first above written.

ANTARES PHARMA, INC.

 

 

By:     /s/ Anton Gueth                                  

 

Name:     Anton Gueth                              

 

Its:   Chairman of the Compensation Committee

 

 

 

EXECUTIVE

 

 

 

/s/ Jack E. Stover                            

 

Jack E. Stover

 

15

 

--------------------------------------------------------------------------------



SCHEDULE A

PERMITTED OUTSIDE ACTIVITIES

 

Director, Chairman (nonexecutive) and Shareholder, PHC Industries Inc. (private
family business)

Director and Shareholder, The Pineville Tavern and Dishes Inc. (private real
estate investment)

Director PDI, Inc. (public pharmaceutical service company)

Director Arbios Systems Inc. (public biotech device company)

 

A-1

 

--------------------------------------------------------------------------------



 

 

 

 